UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 30, 2011 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-139915 LIGHTLAKE THERAPEUTICS INC. (Exact name of registrant as specified in its charter) Nevada N/A (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 54 Baker Street, 6th Floor, London, England W1U 7BU (Address of principal executive offices) (Zip Code) 44-207-034-1943 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso Nox APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yeso Noo APPLICABLE ONLY TO CORPORATE ISSUERS The were 73,598,333 shares of Common Stock outstanding as of April 30, 2011. Table of Contents TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Page Item 1. Financial Statements 1 Balance Sheet as ofApril 30,2011 and July 31, 2010 2 Statements of Operations forthe three andnine months endedApril 30, 2011 and 2010 and for the year ended July 31, 2010 and from Inception (July 25, 2005) toApril 30, 2011 3 Statement of Stockholders Equity (Deficit) forthe period from Inception (July 25, 2005) toApril 30, 2011 4 Statement of Cash Flows forthenine months endedApril 30, 2011 and 2010 and the period from Inception(July 25, 2005) to April 30, 2011 5 Notesto Financial Statements Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative DisclosuresAbout Market Risk 16 Item 4. Controls and Procedures 16 PART II. OTHER INFORMATION Item 1. Legal Proceedings 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3. Defaults Upon Senior Securities 17 Item 4. Submission ofMatters to a Vote of Security Holders 17 Item 5. Other Information 17 Item 6. Exhibits 17 Signatures 18 Table of Contents PART I — FINANCIAL INFORMATION Item 1. Financial Statements K Y A NW I L L I A MK R A U S Certified Public Accountant 641 South Water Street Kent, Ohio44240 INDEPENDENT ACCOUNTANT’S COMPILATION REPORT To Dr. Roger Crystal Chief Executive Officer, Lightlake Therapeutics, Inc. (formerly known asMadrona Ventures, Inc.) (a Developmental Stage Enterprise) I have compiled the accompanying Balance Sheets of Lightlake Therapeutics, Inc. (formerly known as Madrona Ventures, Inc.) (a Development Stage Enterprise)as of April 30, 2011 and July 31, 2010, and the related Statements of Operations, Shareholders’ Deficit, and Cash Flows for the three and nine months then ended.I have not audited or reviewed the accompanying financial statements and, accordingly, do not express an opinion or provide any assurance about whether the financial statements are in accordance with accounting principles generally accepted in the United States of America. Management is responsible for the preparation and fair presentation of these financial statements in accordance with accounting principles generally accepted in the United States of America and for designing, implementing, and maintaining internal control relevant to the preparation and fair presentation of the financial statements. My responsibility is to conduct the compilation in accordance with Statements on Standards for Accounting and Review Services issued by the American Institute of Certified Public Accountants. The objective of a compilation is to assist management in presenting financial information in the form of financial statements without undertaking to obtain or provide any assurance that there are no material modifications that should be made to the financial statements. Kyan W. Kraus, CPA. June 10, 2011 1 Table of Contents Lightlake Therapeutics, Inc. (formerly known as Madrona Ventures, Inc.) ( a Development Stage Enterprise) Balance Sheet (Unaudited) As of April 30, July 31, Assets Current assets Cash and cash equivalents $ $ Total current assets Other assets Patents and patent applications (net of accumulated amortizaton) Total assets $ $ Liabilities and Shareholders' Deficit Liabilities Accounts payable and accrued liabilities $ $ Accrued salaries and wages $ Due to related party Total liabilities Stockholders' equity (deficit) Common stock; par value $0.001; 200,000,000 shares authorized; 73,598,333 shares issued and outstanding at April 30, 2011 and 61,508,333 shares issued and outstanding at July 31, 2010 Additional paid-in capital Accumulated deficit during the development stage ) ) Total stockholders' equity (deficit) ) ) Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these unaudited financial statements. 2 Table of Contents Lightlake Therapeutics, Inc. (formerly known as Madrona Ventures, Inc.) (a Development Stage Enterprise) Statements of Operations (Unaudited) For the three and nine months ended April 30, 2011 and 2010 and the period From inception (June 21, 2005) to April 30, 2011 For the For the From Inception Three Months Ended Nine Months Ended (June 21, 2005) April 30, April 30, to April 30, Revenues $
